DETAILED ACTION
Status of the Application
The examiner inadvertently indicated that the shortened statutory period for reply to the final action mailed on January 12, 2022 expired ONE MONTH from the mailing date thereof.  The shortened statutory period for reply to the final action discussed herein below is set to expire THREE MONTHS from the mailing date of this letter restarting the period for response.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 11, 2021.  Claims 1, 2, 4 and 7 – 9 have been amended, claim 3 has been canceled, and claim 10 has been added.   Thus, claims 1, 2, 4 and 7 – 10 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4 and 7 – 10 have been considered but are moot because the arguments do not apply to any of the new references used in the current rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 10, the phrase “to perform the ascertainments of the respective trajectories” is ambiguous.  Applicant discloses that the ascertainment unit includes the following: a recognition unit; a prediction unit for predicting movements of objects of the surroundings model; and a planning unit for planning the trajectory of the vehicle.   (See ¶19 – ¶22 of applicant disclosure.)  How then is the claimed processor configured to perform the ascertainments of the respective trajectories if the ascertainment unit includes separate distinct structure?  Is the claimed processor performing the function(s) of the disclosed structure of the ascertainment unit? Furthermore, where in applicant’s disclosure does it say that the processor is configured to perform the ascertainments of the respective trajectories?  Clarification is required.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4 and 7 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 13 and 17 of claim 1, the limitation “the processor is configured to coordinate with one another ascertainments” and “the ascertainments of the respective trajectories” are ambiguous because it is unclear, at least from the claim language, whether the one another ascertainments is part of the guiding server, each of the plurality of respective autonomous vehicles, or the respective trajectories.  In general, the limitation ascertainments lack antecedent basis.  Clarification is required.
In lines 13 – 14 of claim 1, the processor of the limitation "the processor of respective trajectories for each of the plurality of respective autonomous vehicles" lacks sufficient antecedent basis.  In addition, it is unclear whether the limitation “the processor of respective trajectories” is a reference back to the processor recited in line 3 of claim 1 or whether it is an introduction of a new processor limitation.  Clarification is required.
In claim 2, applicant recites the limitation “the processor is configured to predict movements of objects as part of the determination of the state of the surroundings.”  (Emphasis added.)  Because claim 2 depends from claim 1, it is unclear whether applicant is referring to the processor of the guiding server or “the processor of respective trajectories”.  Clarification is required.
In claims 7 and 9, the limitation “the processor is configured to coordinate with one another ascertainments” and “the ascertainments of the respective trajectories” are ambiguous because it is unclear, at least from the claim language, whether the one another ascertainments is part of the guiding server, each of the plurality of respective autonomous vehicles, or the respective trajectories.  In general, the limitation ascertainments lack antecedent basis.  Clarification is required.
In claims 7 and 9, the processor of the limitation "the processor of respective trajectories for each of the plurality of respective autonomous vehicles" lacks sufficient antecedent basis.  In addition, it is unclear whether the limitation “the processor of respective trajectories” is a reference back to the processor recited earlier in the claim or whether it is an introduction of a new processor limitation.  Clarification is required.
In claim 10, applicant recites the limitation “the processor is configured to perform the ascertainments of the respective trajectories . . . .” (Emphasis added.)  Because claim 10 depends from claim 1, it is unclear whether applicant is referring to the processor of the guiding server or “the processor of respective trajectories”.  Clarification is required.
In addition, in claim 10 the phrase “to perform the ascertainments of the respective trajectories” is ambiguous.  Applicant discloses that the ascertainment unit includes the following: a recognition unit; a prediction unit for predicting movements of objects of the surroundings model; and a planning unit for planning the trajectory of the vehicle.   (See ¶19 – ¶22 of applicant disclosure.)  How then is the claimed processor configured to perform the ascertainments of the respective trajectories if the ascertainment unit includes separate structure?  Is the claimed processor performing the function(s) of the disclosed structure of the ascertainment unit? Furthermore, where in applicant’s disclosure does it say that the processor is configured to perform the ascertainments of the respective trajectories?  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 7 – 10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2010/0161128 A1 to Choi et al. (herein after “Choi et al.” or "Choi et al. publication").
As to claim 1 (as best understood based on the 112(b) rejection(s) discussed 
herein above),
the Choi et al. publication discloses a guiding server (100), comprising: 
a receiver (100, 205)(see Fig. 4, where the wireless communication unit 
is considered to inherently include a receiver); and 
a processor (206) (see Fig. 4); 
wherein: 
the guiding server is configured to receive, via the receiver (100, 205) and from a static infrastructure object (300, 500), sensor data obtained by a sensor of the infrastructure object (300, 500)(see Fig. 1 and ¶42, where static post 300 collects information via sensing unit 500 about obstacle(s) and sends it to receiver 100, 105); 
the guiding server (100) is configured to receive, via the receiver (100, 105) and from each of a plurality of respective autonomous vehicles (200) a respective target destination of the respective autonomous vehicle (200)(see ¶25, where “it is . . . possible for the driver to select a desired parking spot as the target parking space out of the allowed parking area”, and ¶26, where “a target parking space he or she wants to park . . . is delivered to the electronic control unit 206, which in turn transmits it to the parking guide server 100 through the wireless communication unit 205”; see also ¶37 for “other vehicles being carried by other parking robots”, which implies the existence/use of a plurality of respective autonomous vehicles 200)(Emphasis added); 
the processor is configured to determine a state of surroundings based on the sensor data (see Figs. 6 – 7, and ¶45 – ¶46);  
the processor is configured to coordinate with one another ascertainments by the processor of respective trajectories for each of the plurality of respective autonomous vehicles, the coordination being performed to minimize combined interruptions in drives of the plurality of respective autonomous vehicles along their respective trajectories, the ascertainments of the respective trajectories being based on the determined state of surroundings and the received respective target destinations (see ¶8, ¶37, ¶40, ¶46 and ¶63); and 
the guiding server is configured to control the plurality of respective autonomous vehicles to travel along the ascertained respective trajectories by wirelessly transmitting the ascertained respective trajectories to the plurality of respective autonomous vehicles (see ¶20 and ¶26).

As to claim 4 (as best understood based on the 112(b) rejection(s) discussed 
herein above),
the Choi et al. publication discloses pieces of information about the surroundings are obtained by the guiding sever (100) from an information unit (300, 500) and are used by the guiding server (100) for the determination of the state of the surroundings.  (See Fig. 1.)

As to claims 7 and 9 (as best understood based on the 112(b) rejection(s) 
discussed herein above),
claims 7 and 9 are directed to a method and non-transitory computer-readable data carrier, respectively, but require the same scope of limitation as claim 1.   Therefore, claims 7 and 9 are rejected for the same reason(s) as claim 1, as discussed herein above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the Choi et al. publication in view of U.S. Patent No. 10,599,546 B1 to Walther et al. (herein after "Walther et al.” or “Walther et al. publication").
As to claim 2 (as best understood based on the 112(b) rejection(s) discussed 
herein above),
the Choi et al. publication discloses the invention substantially as claimed, except 
for
	the processor being configured to predict movements of objects as part of the determination of the state of the surroundings.
	Predicting movements of objects as part of the determination of the state of the surroundings is old and well known, as demonstrated by the Walther et al. publication who discloses an autonomous vehicle computing system configured to perceive its surrounding environment, predict object movement, plan vehicle motion, and safely navigate through the surrounding environment. (See Col. 10, ln 65 – Col. 11, ln 3.)  Such disclosure teaches the processor being configured to predict movements of objects as part of the determination of the state of the surroundings.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Choi et al. publication so that the processor is configured to predict movements of objects as part of the determination of the state of the surroundings, as taught by the Walther et al. publication, in order to avoid colliding with another object.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Choi et al. publication in view of U.S. Patent Application Publication No. 2022/0005291 A1 to Konrardy et al. (herein after "Konrardy et al.” or “Konrardy et al. publication").
As to claim 8 (as best understood based on the 112(b) rejection(s) discussed 
herein above),
the Choi et al. publication discloses the invention substantially as claimed, except 
for
respective driving capabilities of the plurality of respective autonomous vehicles being obtained by the guiding server and are used by the guiding server for the coordinated ascertainments of the respective trajectories.
Determining the driving capabilities of an autonomous vehicle is old and well known, as demonstrated by the Konrardy et al. publication who discloses “determining, via one or more processors, what control decision or decisions should preferably be made by an autonomous system or feature based upon (i) the specific autonomous system or feature capabilities of the autonomous vehicle . . . .” (See ¶112.)  Such disclosure suggests respective driving capabilities of the plurality of respective autonomous vehicles being obtained by the guiding server and are used by the guiding server for the coordinated ascertainments of the respective trajectories.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Choi et al. publication so that respective driving capabilities of the plurality of respective autonomous vehicles being obtained by the guiding server and are used by the guiding server for the coordinated ascertainments of the respective trajectories, as suggested by the Konrardy et al. publication, in order to determine optimum driving paths for the plurality of respective autonomous vehicles.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the Choi et al. publication in view of U.S. Patent Application Publication No. 2019/0126934 A1 to Wellborn et al. (herein after "Wellborn et al.” or “Wellborn et al. publication").
As to claim 10 (as best understood based on the 112(a) and 112(b) rejection(s) 
discussed herein above),
the Choi et al. publication discloses the invention substantially as claimed, except 
for
the guiding server being configured to receive from the plurality of respective autonomous vehicles respective user-set drive comfort settings, and wherein the processor is configured to perform the ascertainments of the respective trajectories to maximize conformance of the travel by the plurality of respective autonomous vehicles to the user-set drive comfort settings. 
Implementing comfort settings is old and well known, as demonstrated by the 
Wellborn et al. publication who discloses that “one or more comfort settings 
of the vehicle 10 can be specified by the user remotely at any time such [as] to allow the automated comfort control system to control the comfort settings within the vehicle 10 so that they match those requested by the user. For example, the user can use an application on a device to specify their desired comfort settings, and the automated comfort control system of the vehicle can then the actual comfort settings within the vehicle 10 to match those specified by the user.” (See ¶32.)  Such disclosure suggests the guiding server is configured to receive from the plurality of respective autonomous vehicles respective user-set drive comfort settings, and wherein the processor is configured to perform the ascertainments of the respective trajectories to maximize conformance of the travel by the plurality of respective autonomous vehicles to the user-set drive comfort settings.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Choi et al. publication so that the guiding server is configured to receive from the plurality of respective autonomous vehicles respective user-set drive comfort settings, and wherein the processor is configured to perform the ascertainments of the respective trajectories to maximize conformance of the travel by the plurality of respective autonomous vehicles to the user-set drive comfort settings, as suggested by the Wellborn et al. publication, in order to facilitate controlling comfort settings within a cabin of a vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).
                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513. The examiner can normally be reached weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666